Citation Nr: 0622024	
Decision Date: 07/25/06    Archive Date: 08/10/06

DOCKET NO.  98-14 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUE

Entitlement to service connection for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 





INTRODUCTION

The veteran had active service from August 1979 to May 1990.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1997 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
November 2000, June 2003, and in June 2004, the Board 
remanded the veteran's claim to the RO.


FINDING OF FACT

The veteran's current bilateral hearing loss does not meet 
the VA standards for hearing loss disability.


CONCLUSION OF LAW

A current bilateral hearing loss disability was not incurred 
in or aggravated by active military service.  38 U.S.C.A. §§ 
1110, 1153 (West 2002); 38 C.F.R. §§ 3.303, 3.306, 3.385 
(2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable RO decision on a claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).  

As noted, in Pelegrini, the U.S. Court of Appeals for 
Veterans Claims held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable AOJ decision on a 
claim for VA benefits.  In the present case, this was done.

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  The Federal Circuit held, in effect, that the 
Board must specify what documents satisfy the duty to provide 
notice to a claimant, and that the Court of Appeals for 
Veterans Claims must, if a case is appealed to the Court, 
specifically review the Board's findings regarding such 
notice.  Considering the decisions in Pelegrini and Mayfield, 
the Board finds that the requirements of the VCAA have been 
satisfied in this matter, as discussed below.

In letters dated in July 2003 and June 2004, the RO informed 
the veteran of its duty to assist him in substantiating his 
claim under the VCAA, and the effect of this duty upon his 
claim.  We therefore believe that appropriate notice has been 
given in this case.  As the Federal Circuit Court has stated, 
it is not required "that VCAA notification must always be 
contained in a single communication from the VA."  Mayfield, 
supra, 444 F.3d at 1333.

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.  See also Conway v. Principi, 
353 F.3d 1359, 1374 (2004), holding that the Court of Appeals 
for Veterans Claims must "take due account of the rule of 
prejudicial error."

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  See also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).

In addition to the foregoing harmless-error analysis, to 
whatever extent the recent decision of the Court in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no prejudice to the veteran 
in proceeding with the present decision.  Since the claim for 
service connection is being denied, no disability rating and 
no effective date will be assigned, so there can be no 
possibility of any prejudice to the veteran.


II.  Factual Back ground

The veteran's DD Form 214 shows that his primary specialty in 
service was in the cannon field artillery, for which he was 
assigned for 10 years and 9 months.  

Service medical records show that, on an audiometric 
evaluation in June 1978, pure tone thresholds, in decibels, 
were as follows:  15, 15, 15, 15, and 15 decibels at 500, 
1000, 2000, 3000, and 4000 Hz, respectively, for the right 
ear, and for the left ear were 15, 15, 15, 15, and 15 
decibels for the same respective frequencies.  On an 
audiometric evaluation in March 1979, conducted as part of 
the veteran's pre-commissioning physical, pure tone 
thresholds, in decibels, were as follows:  5, 15, 5, 5, and 0 
decibels at 500, 1000, 2000, 3000, and 4000 Hz, respectively, 
for the right ear, and for the left ear were 15, 15, 15, 20, 
and 20 decibels for the same respective frequencies.  On a 
Report of Medical History, prepared by the veteran in 
conjunction with his separation examination in March 1990, he 
responded "yes" to having or having had hearing loss for 
the first time.  On an audiometric evaluation in March 1990, 
conducted as part of his separation examination, pure tone 
thresholds, in decibels, were as follows:  10, 15, 5, 10, and 
5 decibels at 500, 1000, 2000, 3000, and 4000 Hz, 
respectively, for the right ear, and for the left ear were 
15, 10, 20, 15, and 15 decibels for the same respective 
frequencies.  He was found to have mild high frequency 
hearing loss in the left ear.  

On VA audiological examination in May 2001, the veteran 
complained of having difficulty hearing in groups settings 
for the past 15 years.  It was noted that the veteran's ENT 
history noted noise exposure.  Audiological evaluation showed 
right ear pure tone thresholds of 10, 25, 10, 15, and 20 
decibels and left ear pure tone thresholds of 10, 20, 15, 25, 
and 35 decibels at 500, 1000, 2000, 3000 and 4000 Hertz, 
respectively.  The speech recognition score was 100 percent 
in each ear.  The diagnoses included essentially normal 
hearing in the right ear with a slight loss at 6000 Hertz, 
and mild high frequency sensorineural hearing loss in the 
left ear.  The examiner noted that the left ear results did 
indicate a 20 decibel drop in the veteran's high frequency 
hearing from a 1978 audiological evaluation and was 
"characteristic of noise induced hearing loss".  

III.  Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  Service connection for certain chronic diseases, 
including sensorineural hearing loss, will be presumed if 
they are manifest to a compensable degree within the first 
year following active service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

For the purpose of applying the laws administered by VA, 
impaired hearing is considered a "disability" when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the above 
frequencies are 26 decibels or higher; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.

The veteran contends that his current hearing loss had an 
onset in service.  He claims that his hearing loss was caused 
by the acoustic trauma he experienced during his 10 years of 
serving in a field artillery unit.  

The Board notes the threshold requirement for service 
connection to be granted is competent medical evidence of the 
current existence of the claimed disorder.  Degmetich v. 
Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. 
App. 223 (1992).  The lack of evidence showing the veteran 
exhibited hearing loss consistent with the regulatory 
threshold requirements for hearing disability during service 
is not fatal to his claim.  The laws and regulations do not 
require in-service complaints of, or treatment for, hearing 
loss in order to establish service connection.  See Ledford 
v. Derwinski, 3 Vet. App. 87, 89 (1992).  Rather, the 
critical question in this matter, is whether the veteran's 
current impaired hearing is considered a disability, pursuant 
to VA standards as set out in 38 C.F.R. § 3.385.

A review of the competent medical evidence of record, 
however, shows no current hearing loss disability in either 
ear, pursuant to 38 C.F.R. § 3.385; thus there may be no 
service connection for the claimed condition.  The Board has 
no reason to doubt that the veteran sincerely believes he has 
hearing loss that is due to his military service.  However, 
there is no medical evidence of record which supports the 
veteran's assertion, and there is no indication that the 
veteran has the requisite knowledge of medical principles 
that would permit him to render an opinion regarding matters 
involving medical diagnoses or medical etiology.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

As the evidence preponderates against the claim for service 
connection for bilateral hearing loss, the benefit-of-the-
doubt doctrine is inapplicable, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49, 
55 (1990).


ORDER

Service connection for bilateral hearing loss is denied.



__________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


